Citation Nr: 9902185	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-47 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left ankle disorder currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from December 1979 to April 
1992.

This appeal arose, in part, from a May 1996 RO rating 
decision, which denied the veterans claim of service 
connection for a left ankle disability.  The veterans May 
1996 notice of disagreement (NOD) was continued with the 
veterans January 1997 substantive appeal.  Thereafter, a 
June 1997 rating decision found and evaluated the veterans 
service connected left ankle disability as 10 percent 
disability.  

The last and final decision, with respect to the veterans 
claim of service connection for low back pain, occurred on 
May 1996, during which time the RO found that new and 
material evidence had not been submitted in support of the 
veterans claim.  The veterans May 1996 NOD with the RO 
decision was continued with the veterans subsequent 
substantive appeals on October 1996 and August 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Subjectively, the veteran has previously complained of 
pain in the inferior aspect of the left lateral malleolus, 
giving way, and swelling; left ankle pain and tenderness have 
been shown upon examination, but recent clinical findings 
also indicate no evidence of gross ankle instability, and 
only slight tissue damage. 

3.  An October 1992 decision of the RO denied the veterans 
claim of entitlement to service connection for low back pain.  
The veteran did not initiate an appeal and therefore, under 
the law, the decision became final.

4.  The evidence introduced into the record since service 
connection was denied for low back pain in the May 1996 
decision of the RO does not include competent medical 
evidence probative of a current disability, nor demonstrative 
of a nexus between service and present disability, and is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010-5271 
(1998).

2.  Evidence received since the May 1996 RO decision, which 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for low 
back pain, is not new and material.  38 U.S.C.A. §5108 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 20.1105 (1998).

3.  The May 1996 RO rating decision which determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for low back pain is final and 
the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 20.1103 (1996).   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an increased evaluation for residuals of a 
left ankle disorder currently evaluated as 10 percent 
disabling.

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected disorder has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist the 
veteran with his claim under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).


BACKGROUND

An April 1980 service medical record entry (SMR) shows the 
veterans complaint of a right ankle sprain that was treated 
with an ace wrap and hot soaks as needed, and his return to 
duty.

The veterans November 1982 reenlistment examination revealed 
no abnormalities

A February 1985 record of acute medical care reveals the 
veterans complaint of bilateral foot swelling as a result of 
field activity.  

A December 1985 service medical record (SMR) entry shows the 
veterans complaint of bilateral ankle pain.  Upon 
observation, range of motion was good; no discoloration 
shown, with some swelling in the left ankle.  An assessment 
of muscle strain was noted, as well as a prescription of 
analgesic balm, heat pad and a return to duty.  

An August 1986 record of acute care shows the veterans 
complaint of left ankle swelling and bilateral ankle pain, 
with increased ambulating and radiating pain to the knees.  
The lateral aspect of the left ankle showed swelling and full 
range of motion, ambulation with medial aspect discoloration 
with swelling.  The examiner ruled out left ankle fracture, 
and referred the veteran for X-ray studies. 

An August 1986 X-ray study of the veterans left ankle showed 
soft tissue swelling at the lateral malleolus; questionable 
effusion; and small bony density medial malleolus with 
avulsion fragment probably from tibia, age undeterminant.  

A June 1987 SMR entry shows the veterans left ankle injury 
incurred while running and stepping into a hole. Upon 
examination, edema to the left ankle was shown, with severe 
pain and inability to bear weight.  The examiner ruled out 
sprain as fracture.  A probable sprain was noted, in addition 
to a history of torn/pulled ligaments of the left ankle.  The 
veterans prescriptions included ice and wrap with elevation 
and an X-ray evaluation.  

A June 1987 X-ray evaluation was negative.  

A March 1988 service examination reveals no pertinent 
abnormalities.

The veterans April 1992 examination revealed no pertinent 
abnormalities, including no radiographic abnormalities.

A September 1993 examination noted that the veteran was not 
qualified for service based on hearing loss shown.

The veterans January 1997 substantive appeal included 
complaints of pain with prolonged standing.

During the veterans February 1997 RO Hearing he stated that 
he originally injured in left ankle in 1982, re-injured it 
again two or three years later, and again in 1988.  RO 
Transcript (T.) at pp. 1-2.  The veteran testified that he 
suffered an injury to his ankle, as opposed to his foot.  T. 
at p. 3.  The veteran testified that during his 1992 ETS 
Physical, his ankle and back had not been examined.  He was 
questioned about these problems and told that the VA would 
exam further.  T. at pp. 3-4.  The veteran had not received 
treatment for his ankle since 1992. T. at pp. 4-5.  The 
veteran started working at the Sepulveda VA Medical facility, 
during which time, December 1995 he was scheduled for a back 
and ankle examination.  However, he never saw an orthopedist.  
T. at 6.

The veteran underwent an April 1997 VA left ankle 
examination, during which time he complained of pain and 
aches around the left ankle and foot on the top, lateral and 
medial side.  Upon examination, the ankle was painful and 
somewhat swollen.  Flexion was 40 degrees and extension was 0 
degrees.  Inversion was 15 degrees and eversion was 0 
degrees.  The examiners diagnosis included arthrosis of the 
talotibiale joint, ankle joint, and arthrosis of the 
metatarsophalangeal joint of the big toe.    

The RO submitted a June 1997 letter to the veteran notifying 
him of their decision to grant service connection for the 
veterans left ankle disorder, rated as 10 percent disabling.  
The RO inquired as to if the veteran was satisfied with the 
decision, whether he would like to withdraw his appeal, 
otherwise his appeal would be forwarded to the Board for 
review.


ANALYSIS

As noted in a June 1997 Hearing Officer rating decision, the 
RO has evaluated the veteran's service-connected left ankle 
disorder at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010-5271 (1998).  Under DC 5010, 
arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis under Diagnostic Code 
5003.  Under this code section, degenerative arthritis 
established by x- ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under DC 5271, moderate limited motion of the ankle warrants 
a 10 percent evaluation, while marked limited motion warrants 
a 20 percent evaluation.

In this case, the Board has reviewed the recent medical 
evidence of record but finds that this evidence does not 
present a basis for an evaluation in excess of 10 percent for 
the veteran's left ankle disorder.  The Board observes that 
the veteran's most recent VA examination of April 1997 
reports indicate a mild limitation in the veterans range of 
motion of the left ankle.  See 38 C.F.R. § 4.71, Plate II, 
wherein normal of the ankle plantar flexion is between 0 and 
45 degrees, and normal motion of the ankle dorsiflexion is 
between 0 and 20 degrees.  The Board has also considered 
other symptomatology of the veteran's left ankle and notes 
that the veteran has complained of pain in the lateral and 
medial aspect of the left ankle, giving way, and swelling.  
While the April 1997 VA examination report indicates that 
tenderness and pain syndrome to the point region inferior to 
the lateral malleolus were present, there was no evidence of 
gross ankle instability upon examination.  In view of the 
overall findings, the Board concludes that the criteria for 
an evaluation in excess of 10 percent under Diagnostic Codes 
5010-5271 have not been met.

Furthermore, there is no evidence of ankylosis of the ankle 
in plantar flexion at less than 30 degrees (the criteria for 
a 20 percent evaluation under Diagnostic Code 5270); 
ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position (the criteria for a 20 percent 
evaluation under Diagnostic Code 5272); malunion of the os 
calcis or astragalus, with marked deformity (the criteria for 
a 20 percent evaluation under Diagnostic Code 5273); or 
astragalectomy (the criteria for a 20 percent evaluation 
under Diagnostic Code 5274).  In short, the schedular 
criteria for a higher evaluation for the veteran's left ankle 
disorder have not been met.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to 
subjective complaints of pain, weakness, excess fatigability, 
or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  In this 
regard, the Board has considered the examination findings of 
pain and tenderness in the area of the left lateral 
malleolus.  However, the Board observes that the RO 
contemplated such symptomatology in assigning a 10 percent 
evaluation for the veteran's disorder, and Board does not 
find that the 10 percent evaluation inadequately reflects any 
resultant functional loss.  Overall, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for residuals of a 
left ankle disorder.

In this case, the Board has based its determination upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board finds that the evidence of record 
does not present such an "exceptional or unusual" disability 
picture as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) (1998).  In this regard, there is no indication 
that the veteran's left ankle disorder has markedly 
interfered with earning capacity or employment status beyond 
that interference contemplated by the assigned evaluation, or 
has necessitated frequent periods of hospitalization.  During 
his February 1997 RO Hearing, the veteran indicated that his 
ankle disorder created some discomfort.  However, the veteran 
has not presented any employment records or other documentary 
evidence showing a marked interference with his potential for 
earning capacity generally.  In the absence of such evidence, 
the Board finds that a remand for compliance with the 
procedures for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain.

An unappealed determination by the RO is final, and, except 
under limited circumstances not applicable here, is not 
subject to revision on the same factual basis, unless a 
notice of disagreement is filed within one year from the date 
of notification of the RO determination.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103.  A prior final 
determination may be reopened upon the submission of new and 
material evidence.  38 U.S.C.A. § 5108, 7105(c).  The Board 
does not have jurisdiction to consider a claim, which is 
previously adjudicated unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998) 
(emphasis added).

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  As 
provided by statute, and emphasized in precedent decisions of 
the United States Court of Veteran Appeals, applications to 
reopen previously denied claims to which finality has 
attached require the Board to conduct a two-step analysis. 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The first step 
requires the Board to determine whether the evidence 
presented since the last final disallowance of the claim is 
new and material.  Blackburn v. Brown, 8 Vet. App. 97 (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  To make that 
determination, three questions must be answered.  First, is 
the evidence new?  New evidence is that which is not merely 
cumulative of other evidence that was of record at the time 
of the prior denial. Second, is the evidence probative?  
Probative evidence tends to prove or disprove a matter at 
issue.  Finally, if it is new and probative, is it evidence 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim? 38 C.F.R. § 
3.156(a) (1998); see 38 U.S.C.A. § 5108 (West 1991).

Affirmative answers to both the second and third questions 
are required in order for new evidence to be material. 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Blackburn, 
supra; Cox v. Brown, 5 Vet. App. 95 (1993); Colvin, supra.  
In reality, this last question addresses the reason for the 
prior disallowance of the claim and the nature of the new 
evidence that is needed to reopen it.  That is, the new 
evidence must be probative of the disputed issue, which was 
the basis for the prior final disallowance.  Struck v. Brown, 
9 Vet. App. 145, 151 (1996).


BACKGROUND

Here the old evidence consisted of the veterans November 
1979 service entrance examination that lists a left ankle 
condition and no other abnormalities.  

A May 1980 SMR entry shows the veterans complaint of low 
back pain, analyzed as a pulled back, and a prescription of 
Parafon forte.

An August 1980 SMR entry shows the veterans complaint of low 
back pain that was treated with heat and exercise, Parafon 
forte, and return to duty.

Two October 1980 SMR entries show the veterans complaint of 
low back pain resulted in a referral for further examination 
and treatment.  

Two additional October 1980 SMR entry shows the veterans 
complaint of low back pain resulted from being hit with a 
club one-year and a half prior.  The veteran complained of 
pain on motion.  There were no visible deformities, 
discoloration, or swelling.  The veteran was referred for 
further evaluation.  The veteran also indicated that Parafon 
forte provided temporary relief.

An October 1980 X-ray of the veterans lower back revealed no 
significant abnormalities.

A November 1980 SMR entry references the veterans previous 
treatment and negative X-ray results.  At that time, the 
veteran complained of sharp pain when walking, running, and 
no pain while sitting.  Upon observation, the veteran had no 
obvious swelling or discoloration to lower back.  The 
examiners prescription included heat application and Parafon 
forte.

A March 1981 SMR entry shows the veterans complaint of low 
back pain.  The examiners noted observations included pain 
on rebound test right side, no discoloration.  An illegible 
analysis was noted, as well as the veterans prescription for 
Mylanta and a return to duty.

A May 1984 service record of acute medical care shows the 
veterans complaint of back pain after jumping into a pond.  
The veteran was assessed with having a strain in the low back 
area.  The examiner prescribed Ben gay and Norgesic tab.

The veterans June 1984 record of acute medical care shows 
his complaint of back pain that continued to throb over a 
period of two months.  The examiners assessment noted low 
back pain, and his prescribed medication. 

The veterans August 1984 complaint of low back pain resulted 
in an assessment of chronic low back pain treated with ice 
massage and Motrin.

A December 1984 record of acute medical care shows the 
veterans complaint of low back pain that, upon examination, 
revealed no deformities or ecchymosis; tenderness to L1-L3 
level on palpation; the ability to bend 0-90 degrees and he 
was able to touch his toes.  Assessment was chronic low back 
pain rule out disc.  It was noted lumbar spine diagnostic 
tests were negative, and the veteran was prescribed Parafon 
forte and Ben Gay.

A December 1984 X-ray study showed no significant 
abnormalities following the veterans complaint of chronic 
low back pain over the prior nine months. 

A March 1988 service examination reveals no pertinent 
abnormalities.

The veterans April 1992 examination revealed no pertinent 
abnormalities, including no radiographic abnormalities.  On 
the report of medical history completed by the veteran, he 
specifically denied recurrent back pain.

Thereafter, the veteran had undergone an August 1992 VA 
examination of his bones, joints and spine.  Although a 
history of low back pain was noted, the examiners diagnoses 
included no complaints and that the veterans back revealed 
no abnormalities.
                               
Based on the veterans SMR and the August 1992 VA 
examination, the ROs October 1992 decision denied the 
veterans claim of service connection for low back pain.


ANALYSIS

The Board notes that, until recently, case law of the Court 
of Veterans Appeals mandated that the third question to be 
resolved in the first step of the Manio analysis was whether, 
in light of all the evidence of record, there is a 
reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome in the prior determination.  Colvin, 
supra, at 174; see Evans, supra, at 283.  However, the United 
States Court of Appeals for the Federal Circuit has held that 
judicially-created standard to be inconsistent with the 
language of section 3.156(a) of VAs regulations, cited 
above, and has overruled the Colvin test to that extent.  
Hodge v. West, No. 98-7017 (Fed. Cir. September 16, 1998).  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet. App. 
181 (1992).

Under the precedent decision of the Court of Veterans 
Appeals in the Evans case, supra, in order to reopen a 
previously and finally denied claim there must be new and 
material evidence entered into the record since the most 
recent denial on any basis, either on the merits or on an 
attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time in connection with the 
veterans claim of service connection for low back pain is 
that which has been submitted since the RO entered its 
decision on this matter in May 1996.

Thus, the new evidence submitted and considered since this 
(May 1996) last final disallowance of the veterans claim, 
included:

1. The veterans December 1995 request to re-open his claim 
of service connection for low back pain, wherein he noted 
his previous treatment at the Sepulveda VAMC.

2. A VA outpatient treatment report shows the veterans 
December 1995 complaint of low back pain, treated with 
rehabilitation exercises and Motrin.  An additional 
December 1995 VA outpatient consultation sheet that showed 
the veterans complaint of low back pain resulted in a 
referral for physical therapy for stretching and 
strengthening exercises.    

3. The veterans October 1996 substantive appeal noted his 
continued use of Motrin and continued low back pain.

4. During the veterans February 1997 RO Hearing he testified 
that his back condition was a preexisting condition prior 
to entering service, that was re-injured within the year 
of entry.  T. at pp. 6-7.  The veteran was treated while 
in high school by a neurologist from Monterey Hospital.  
T. at p. 7.  Thereafter, back related incidents occurred 
in 1980, 1981, 1984 or 1985 and 1987; but he had not 
received treatment.  T. at 7.   Thereafter, the veteran 
testified that back treatment occurred in 1986, during 
which time X-rays were taken.  T. at p. 7.  The veteran 
did not receive treatment between 1986 to 1995, other than 
self-medication. T. p. 7.  The veteran described his 
medication and rehab therapy. T. at p. 7.  The veteran has 
not experienced any injuries to either his back or ankle 
since service discharge.  T. at p. 9.  The veteran 
testified that he had a back examination done in 1992 at 
the LA outpatient clinic.  T. at pp. 9-10

5. The veterans August 1997 substantive appeal included 
additional responses to a June 1997 SOC.  The veteran 
stated his complaints relative to the fact the June 1997 
SOC failed to mention his 1995 low back treatment at the 
Sepulveda VAMC and his continued use of medication.

With respect to the veterans claim of service connection for 
low back pain, items (1) through (5) are new, in that they 
had not been considered in the previous final decision.  
However, none of this evidence is material since it does not 
demonstrate medical evidence of a current low back 
disability, nor does it provide a medical nexus between the 
veterans current complaints of low back pain and an event 
or injury that incurred in service, nor is there a medical 
opinion of record linking these disabilities to any injury or 
event in service.  Therefore, they are not material.

In essence, the only evidence which would tend to relate the 
claimed low back disorder to the veterans active service 
consists of the veterans own contentions in that regard.  
Such lay assertions, however sincerely believed, do not 
constitute competent medical evidence sufficient to reopen 
the claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board therefore finds that additional evidence obtained 
in connection with the veterans current claim is new 
evidence, but not material.  Because the recently submitted 
evidence does neither addresses or meets the requirement of a 
medical nexus between military service nor presents a current 
disability with any competent medical evidence or opinion, it 
does not tend to prove or disprove a matter at issue, and it 
is, hence, not probative.  In addition, for the same reasons, 
it is not evidence which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).

Further, in this case, the ROs July 1996 statement of the 
case (SOC) provided the veteran with the provisions of 
38 C.F.R. § 3.156(a).  Based on the Boards review of the 
Reasons For Decision section of the SOC, it is clear that the 
RO rested its ultimate conclusion based on evidence that 
essentially duplicated evidence previously considered and 
was, therefore, merely cumulative.  In essence, prior to the 
May 1996 RO decision the medical evidence consisted of acute 
medical treatment for complaints of low back pain.  The 
medical evidence, thereafter, consistent of much the same.  
Based on such evidence, the RO did not use the Colvin 
definition to the effect that the new evidence, in the 
context of all the evidence both old and new, would raise the 
possibility of changing the outcome.

Thus, in view of the foregoing, the recently submitted 
evidence is not new and material.  See Hodge, Blackburn, 
Colvin, supra.  The law is clear that the Board does not 
have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  As the Board lacks jurisdiction over the claim, the 
Board has no authority to act upon the claimants request for 
an expert medical opinion.  



ORDER

An increased evaluation for residuals of a left ankle 
disorder is denied, and new and material evidence not having 
been submitted to reopen a claim for entitlement to service 
connection for low back pain, the appeal is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
